UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ODILLA MUTAKA MWANI, et al.,

        Plaintiffs,

        v.                                                    Civil Action No. 99-125 (JMF)

AL QAEDA,

        Defendant.


                                       SECOND
                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        On September 25, 2014, this Court issued its first set of findings in this case. See

Findings of Fact and Conclusions of Law [#121]. Those findings dealt with the claims of eight

individuals, who went to trial from January 31, through February 2, 2011. Id.

        On October 3, 2014, the Court held a status conference. At that hearing, counsel for

plaintiffs agreed to use the damages awarded to Dipak L. Shah, one of the plaintiffs who went to

trial before this Court, as a bellwether for damage awards to the remaining plaintiffs. Shah’s

damages were calculated as follows:

Plaintiffs                Compensatory Damages                      C.               Total Award
                          A.               B.                       Punitive         (B + C)
                          Pain             Pain & Suffering         Damages
                          & Suffering      plus
                                           Prejudgment
                                           Interest
                                           (A x 2.2619)
Shah                      $5M              $11,309,500              $150M            $161,309,500

[#121] at 30-31.
       Thus, the Court will award the same total amount of damages, $161,309,500, to the

following plaintiffs:

                               Plaintiffs
                        1.     John Kichuma Imbahale
                        2.     Hudson Ngusale Anyangu
                        3.     Rosemary Njeri
                        4.     Stephen Muita Kibiku
                        5.     Francis Ndungu Njenga
                        6.     Margaret Musoke Wagabi
                        7.     Lucy Kimiti
                        8.     Lucy Wangari Gachagwi
                        9.     Hannah Nyakanyi Kingara
                        10.    Bernard Gituto Maiwa
                        11.    Charles Maina Banga
                        12.    Philip Muriithi Mwai
                        13.    Hedwig Yohannine Kibukosya
                        14.    Fidelis Masyula Ndambuki
                        15.    Mukul J. Patel
                        16.    Catherie Nechesa Abuko
                        17.    Mariam Mohammed Adan
                        18.    Fredda Auma Afande
                        19.    Kalwala Aggrey
                        20.    Millicent Adhiambo
                        21.    Thomas Shiraku Akama
                        22.    Margaret C. Akello
                        23.    Halima M. Ali
                        24.    Caren Unis Aloo
                        25.    Jackline Ambia
                        26.    Racheal Ameso Amollo
                        27.    Isanya Fuobe Amwayi
                        28.    Nancy Amwoso Aswani
                        29.    Hudson Ngusale Anyango
                        30.    Christine Adhiambo Athieno
                        31.    Timothy Kamau Thuo
                        32.    Johnson O. Atieno
                        33.    Readon Elisha Atingo
                        34.    Duncan F. Were Barasa
                        35.    Patrick Wanjala Barasa
                        36.    Mary Achieng Bondi
                        37.    Duncan Maina Chege




                                              2
38.   Thomas Z. Keya
39.   John Githaiga Chege
40.   Benjamin Kitchwen-Choge
41.   Anne Nyokabi Gachaara
42.   Stanely K. Gacuru
43.   Mary Nyambura Gaita
44.   James Irungu Gathogo
45.   Ejidiah Gathoni
46.   George Githinji Gichuki
47.   Jane W. Gichuki
48.   James Kuria Gichiru
49.   Peter Mwai Gikaara
50.   Philip Kaniaru Gitahi
51.   Beth Njambi Gitau
52.   Joseph Gathere Gitau
53.   Agnes W. Githinji
54.   Cosmas N. Githinji
55.   Luliet Wanjiru Githinji
56.   Patrick K. Githri
57.   Stephen Nderi Githuthwa
58.   Margaret Njoki Iraya
59.   Petera Agoi Isauwa
60.   Marangu Koome Julius
61.   Joseph Kiarie Kabii
62.   Joyce Ngjeri Kahoro
63.   Moses Karari Kamipangiu
64.   Kinywa Kamathi
65.   Anne Wanjiru Kamau
66.   Elvis Mburu Kamua
67.   Evanson Ndungu Kamau
68.   Jane W. Kamau
69.   Judy Wanjiku Kamau
70.   Joyce Jepkemoi Kandie
71.   Samuel Kibunga Kamau
72.   James Gichumu Karuiru
73.   Purity M. Kibuchi
74.   Margaret Njeri Kibui
75.   Paul Mbutha Kiiru
76.   Julius Muturi Kihara
77.   Geoffrey Guchure Kimani
78.   Julius Gikonyo Kimani
79.   Mwende M. Kitenne




                  3
80.    Julius Kalili Kithikii
81.    Joseph M. Njenga
82.    George Nunene Kago
83.    Danish Adhiambo Kiboye
84.    John Mburo Kibunja
85.    James Njoroge Kiarie
86.    Jane Muthoni Kiarie
87.    Samuel Ndirangu Kihanga
88.    Patrick K. Kilaya
89.    Simon Wachira Kimata
90.    Susan Wairimu Kimemia
91.    Mary Kimgore
92.    Christine W. Kingori
93.    Joyce Wantiku Kirigo
94.    Joseph Kikonyo Kiruthi
95.    Daudi Wambua Kisivo
96.    Jan Koli Kisule
97.    Stephene Wahome Kingua
98.    Julius Karunda
99.    Josphat Matundu Kivau
100.   Sarah Atieno Gershom Kiwanuka
101.   Stephen Kairu Maina
102.   Anderson Wagichia Komu
103.   James Muthike Komu
104.   Richard K. Koskei
105.   Njoroge Kungu
106.   Jeniffer Igwili Lugaye
107.   Sarah Njoki Maima
108.   Peter Maina
109.   Lucy Njeri Maingi
110.   Julia K. Majan
111.   Lucy Mary Mambo
112.   Dennis Anthony Mankin
113.   Stephen Salano Makani
114.   Boniface Nzeki Makau
115.   John Wambua Malili
116.   Roby Mauka
117.   Edward Mbaru Mbogori
118.   Mary Wamweru Mburu
119.   Susan Mbuli Mdambuli
120.   Michael Githimbo Miringu
121.   Justus Kimathi Mitili




                   4
122.   Zalwango E. Kawagga
123.   Thomas Ombonyo S. Mongare
124.   Joyce Mumbi Muasyakituku
125.   Gerald Stephen Mwangi Mucanga
126.   Laban Kanyi Muchanya
127.   Jackson Munala
128.   Dr. George Munene Mugambi
129.   Lucy Wanjiru Maguma
130.   Winnie Njoki Mugoh
131.   William Musyoki Muia
132.   Francis Gitay Muiruzi
133.   Jennifer M. Mulili
134.   Beatrice W. Mungara
135.   Adrian Muriithi Munyeriah
136.   Grace Wairim Muraya
137.   Anne Mureithi
138.   Alex Muriithi
139.   Charles Kamweti Muriithi
140.   Douglas Kairu Muriithi
141.   Marion Wairumu Muriithi
142.   Bernard Kisaingu Musyoka
143.   Christina Murumet
144.   John Kiberas Murumet
145.   Boniface Muthee
146.   Elijah M. Mutie
147.   Francis Ngei Mutua
148.   Victoria Mutuku
149.   Fedlan Mdamu Mwaburi
150.   Honoria Mlagho Mwadime
151.   Jacinta Wambugha Mwagogo
152.   Irene Mwamburi
153.   David N. Mwangi
154.   David Kuria Mwangi
155.   David Thuo Mwangi
156.   Duncan Githuna Mwangi
157.   Josphat Kambi Mwangi
158.   Lillian Nyambura Mwangi
159.   Moffatkaguamba Mwaingi
160.   Mohamed Kanja Wangi
161.   Perminus M.Mwangi
162.   Stephen Kimari Mwangi
163.   Rosemary A. Mwango




                   5
164.   Sheila Mwende
165.   Ezekeil Kiunga Mwiricha
166.   Elijah Myaboro
167.   Muniu Gichunro Natera
168.   Isaac Kabengi Ndambiri
169.   Ann Wanjugu Ndegwa
170.   Mary Muthoni Nderitu
171.   Peter Miringu Nganpu
172.   Francis G. Ngathia
173.   Ernest Muchene Ng’ang’a
174.   Thomas Ng’ewo
175.   Anne Faith M. Ngeche
176.   Paulo J. W. Ngiri
177.   Joseph Njogu Ngugi
178.   Charles Githaiga Nguku
179.   Julius M. M. Nguku
180.   Giaraph G. Ngumba
181.   Joseph Njoroge Ngunjiri
182.   Michael Ngusi
183.   Winfre A. Njeri
184.   Lois Wambui Njiriri
185.   Goerge S.N. Njoroge
186.   Judy Njoki
187.   James Kariuki Njombou
188.   Elizabth Wairimu Njuguna
189.   Henry Thomas Njuguna
190.   Juliet W. Njuguna
191.   Sylvia Njeri Njuguna
192.   Susan Muthoni Njuguma
193.   Cosmas Kangori Nkonge
194.   Filista Awino Ochieng
195.   Frida Namenge Odaya
196.   Victor Ambrose Oduma
197.   Francis H. Oduour
198.   Julie S. Ogoye
199.   Jacob Opiyo Ogwang
200.   Johnson Ouma Oilil
201.   John Okango Okango
202.   Beatrice Adhiampo Okech
203.   Ratemo Okomo
204.   Theresa Nafula Ombasa
205.   Beatrice Atieno Omiti




                    6
206.   Alex Okoth Ondewe
207.   Helen Achieng Ongola
208.   Lawrence Okuto Osemo
209.   Dr. Delano Akwiri Odingo Othienpo
210.   Benjamin O. Oyugi
211.   Simeon Otieno Oyugi
212.   Ben Olouch Pepe
213.   Catherine Nzisa Peter
214.   Claris Juma Oyola
215.   Catherine Kinya Rimberia
216.   Ambrose K. Ruto
217.   Moses Kariuki Ruita
218.   Stephen Karanja Stanley
219.   Harakhchand P. Sumaria
220.   Gabriel Ngure Thamaine
221.   Silas Wachira
222.   John Ndirangu Wahome
223.   Irene Njoki Wainaina
224.   David Waithangi
225.   Lucy Wairumu
226.   George Njogu Wakibi
227.   John Kimathi Wambar
228.   Marion Wambu
229.   Lucia Kaswii Wambua
230.   John Ibrahim Wamenjuu
231.   Ruth Wangombe
232.   Anastacia Grace Wanjiku
233.   Beatrice Wanjiru
234.   Rose Wanjiru
235.   Elizabeth Muthoni Wanjoike
236.   Joseph Wanyeki
237.   Ehpraim W. Wanyoike
238.   Peter Mburu Waruhiu
239.   Gastone Kiziihi Yongo
240.   Lwitiko Henry Yoram
241.   Agatha Ann Njoki
242.   Agnes Muthoni Kambo
243.   Alfred E. Omole
244.   Alfred Kavogoyi
245.   Alice N. Macharia
246.   Alice W. Makau
247.   Alice Wanjiku Mbugua




                    7
248.   Ambrose Mbanga Maina
249.   Ambrose Okello Ogutu
250.   Andrew Papai
251.   Anne N. Karinga
252.   Anne Wambui Kinyanjui
253.   Augustine Masiga Musicha
254.   Azaria Awino Ogonda
255.   Beatrice Wamaitha
256.   Benjamin M. Wanyonyi
257.   Betty Ngososei
258.   Boaz Shivachi Shadiva
259.   Boniface K. Ndima
260.   Caroline A. Ombewa
261.   Charity Wangari Gaitho
262.   Charles Ogwori
263.   Charles Waro
264.   Christine Nduku Koli
265.   Christine Tunaini Masha
266.   Cyrus Wachira Wahome
267.   Dan Asiema Mole
268.   Daupin O. Kisaka
269.   David K. Muturi
270.   Dr. Phanuel B. O. Odhiambo
271.   Duncan N. Nelson
272.   Elijah M. Kivuli
273.   Elisaphan N. Wamenju
274.   Elphas A. Wangoka
275.   Ephantus N. Mburu
276.   Eunice Chepkemoi
277.   Francis M. Mugo
278.   Francis Mburu Ndungu
279.   Frida K. Odera
280.   Frida Karimi Muthuri
281.   Gabriel A. Ndugu
282.   Gathigi Njoroge
283.   Geoff Orao-Obura
284.   George Mike Miniu
285.   George Ngesa
286.   George Owino Omollo
287.   Grace Ndinda Luti
288.   Tom Irondi Matundura
289.   Haron G. Muriuki




                    8
290.   Harrison M. Eyinda
291.   Helen P. Ooko
292.   Hudson Agade
293.   Ireri N. Ireri
294.   Jacinta Nabwire Buluma
295.   Jacinta W. Ngure
296.   Jackson K. Kimundu
297.   Jackson Mwai Kariuki
298.   Jacob Odhiambo
299.   James Wasiyo Musamali
300.   Jane A. Okwama
301.   Jane Kamugeka Kamau
302.   Jane Wambui Mookoosio
303.   Janes O. Oluoch
304.   Jennifer Njeri Mwangi
305.   Joan Nekesha Baraza
306.   Joe Kiroga
307.   John U. Nzioki
308.   Johnson Maina Mwangi
309.   Joseph K. Kabii
310.   Joseph Karuri
311.   Joseph Obuya Okoth
312.   Joseph Swaan Oyungu
313.   Joseph Waruiru Kariuki
314.   Josephine Atieno
315.   Joshua Lucas Omolo
316.   Joshua Oluoch Obulo
317.   Josphat Gikonyo Ruiru
318.   Josphat Githua
319.   Josephine Kathona
320.   Judith Shimuli Mbeta
321.   Julius M. Kabaiku
322.   Julius Muema Kisilu
323.   Julius Thuku Mwangi
324.   Kennedy Njeru Kiringa
325.   Kennedy S. Musa
326.   Lazarus Kipkemboi
327.   Leonard C. Njunguna
328.   Lillian Jepkoech Kibet
329.   Livingstone Mugo Kinothe
330.   Loise N. Njiriri
331.   Loise W. Kimani




                    9
332.   Margaret N. Mwangi
333.   Mary Loko Muthike
334.   Mary W. Waiyaki
335.   Mary Wamuyu Kabiriri
336.   Mary Wanjiku Kinuthia
337.   Meresa Atieno
338.   Meshack Lumbembe
339.   Michael K. Kaharu
340.   Mike O. Guoro
341.   Milka Wangui Kariuki
342.   Monicah A. Lanho
343.   Moses K. Njugi
344.   Muange Musembi
345.   Mustaq E. Kapacezee
346.   Nancy Materu
347.   Nicholas Musau Matat
348.   Nicodemus Nyaboga
349.   Obadiah M. Ndegwa
350.   Oloo Ben. Omolo
351.   Pamela Achieng Odhek
352.   Paul Kaluku Lima
353.   Penima M. Ogutu
354.   Peter Gachago Kahuthu
355.   Peter K. Kamau
356.   Peter Maina Ngure
357.   Peter N. Mwanzia
358.   Philip Njoroge Mwaura
359.   Phoebe Atieno Nyadera
360.   Rashad Harun Ally
361.   Richard Maina
362.   Robert O. Achieng
363.   Robin N. Njeri
364.   Rose Njoki Gitau
365.   Rosalyne Atieno
366.   Rosemary Mwavizo
367.   Rufus K. Chiera
368.   Salim N. Sewe
369.   Salim Yacob
370.   Samuel G. Munene
371.   Samuel Murage Muriuki
372.   Samuel Shikuku Kabala
373.   Simon M. Mwami




                   10
                            374.    Stanley Ngigi Gitau

           The Court cannot, as plaintiffs now concede (see Notice of Filing [#125] at 2), make any

award of damages to the following individuals, who filed claims for wrongful death:

                                   Plaintiffs
                            1.     Odillia Mutaka Mwani
                            2.     Hassan Hukay Guracha
                            3.     Mustafa Aban Hashi
                            4.     Catherine Mukethi Ibere
                            5.     Doreen Alouch Jow
                            6.     Agnes Milcah Mueni Migwi
                            7.     Rosalyn Wanjiku Mwangi
                            8.     Abel Mutegi
                            9.     Simon Mwangi Njima
                            10.    Frederick Ezra Ocheng
                            11.    David Otieno
                            12.    Agatha Ann Njoki
                            13.    Alice M. Kamau
                            14.    Elizabeth Wanjku Nganga
                            15.    Felistas Njeri Thuo
                            16.    Jennifer Atieno Onyango
                            17.    Sharon Wanechi

           Similarly, the Court cannot make any award of damages to the following entities, since

only natural persons can experience pain and suffering as a result of a common law battery or

assault:

                                   Plaintiffs
                            1.     Gatome & Associates
                            2.     Eros Chemist Ltd.
                            3.     Dipak L. Shah and Sunil Shah t/a Cloud Nine
                            4.     Musa Kivuvani (T/A Watamu Industries
                                   Kenya)
                            5.     Miriam Nekja Mobombe t/a Kenrick Saloon &
                                   Fashion Designs
                            6.     Manjo Printers & Stationers
                            7.     Uganda Railways
                            8.     Vasanjo Gokaldas & Sons




                                                  11
                 9.    Wakima Enterprises
                 10.   Stimal Office Supplies
                 11.   Wawa Bureau Services
                 12.   Livingstone G. Muigai (T/A Thimbigua
                       Provision Store)
                 13.   Monks Medicare Africa Ltd.
                 14.   Jane W. Mugure (T/A Lypatoons Investments)
                 15.   Muyoti & Associates Ltd.
                 16.   James G. Mwangi (T/A New Kiiri-Ini Night
                       Club)
                 17.   Propensity Properties
                 18.   Romeo Security Services
                 19.   Madrine Wangiri Rugano (T/A Coffee Systems
                       Consult)
                 20.   Afya Chemical & Pharmaceuticals
                 21.   Agdeco Savings And Credit
                 22.   Amee Exim Ltd
                 23.   Brazen Computer Agencies
                 24.   East Graphic Agencies
                 25.   Egerton University
                 26.   Dona Snacks
                 27.   Bekago Auctioneers
                 28.   Eva’s Cafe
                 29.   Gilfreight Cargo
                 30.   Kenda Fish & Chips
                 31.   Kagen Consult
                 32.   Lagoma Laboratory
                 33.   Margitons Ltd.
                 34.   Moi University
                 35.   Molian Agencies
                 36.   Music World
                 37.   Nafos Merchants Ltd
                 38.   Oburao & Co.
                 39.   Princes Hotel
                 40.   Rispat Office Supplies
                 41.   Grasy Photo Designers
                 42.   Muita & Company Ltd.
                 43.   Caleb Bondi Atieno
                 44.   James Njoroge Chege
                 45.   Owino Kojwandoo

Finally, the Court cannot make any award of damages to Wycliff Okoth since he, as a




                                      12
minor, 1 lacks the capacity to sue. See Fed. R. Civ. P. 17(c) (“An infant or incompetent person

who does not have a duly appointed representative may sue by a next friend or by a guardian ad

litem.”).

           For the foregoing reasons, final judgment against Al Qaeda will be entered for the above

374 plaintiffs by way of a separate Judgment Order in the amount of $161,309,500 per person.

                                                                                Digitally signed by John M.
                                                                                Facciola
                                                                                DN: c=US, st=DC, l=Washington,
                                                                                email=John_M._Facciola@dcd.usc
                                                                                ourts.gov, o=United States District
                                                                                Court, cn=John M. Facciola
                                                                                Date: 2014.11.18 16:32:49 -05'00'
                                                               JOHN M. FACCIOLA
                                                               U.S. MAGISTRATE JUDGE




1
    See First Amended Complaint [#13] at 119.




                                                  13